Name: Commission Regulation (EC) NoÃ 816/2007 of 12 July 2007 opening annual tariff quotas for the importation from Turkey of certain goods resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  Europe;  agri-foodstuffs;  foodstuff;  plant product;  trade;  tariff policy
 Date Published: nan

 13.7.2007 EN Official Journal of the European Union L 183/5 COMMISSION REGULATION (EC) No 816/2007 of 12 July 2007 opening annual tariff quotas for the importation from Turkey of certain goods resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular, Article 7(2) thereof, Whereas: (1) Decision No 1/95 of the EC Turkey Association Council (2) implements the final phase of the Customs Union. Its Section V establishes the trade arrangements for processed agricultural products. (2) Decision No 1/97 of the EC Turkey Association Council (3) establishes arrangements applicable to certain processed agricultural products. (3) Decision No 1/2007 of the EC Turkey Association Council (4) establishes new trade improvements applicable to certain processed agricultural products which aim to deepen and widen the Customs Union and to improve economic convergence as a result of the enlargement of the Community on 1 May 2004. These improvements lay down concessions in the form of duty free tariff quotas. For imports outside of the quotas the current trade provisions continue to apply. (4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules. (5) Commission Regulation (EC) No 2026/2005 of 13 December 2005 opening tariff quotas for 2006 and the following years for the importation into the European Community of certain goods from Turkey resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 (6) should be repealed. Quantities imported under this Regulation between 1 January 2007 and the date of repealing should be deducted from the quantity of the corresponding new quota. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 The Community tariff quotas for the importation from Turkey of the goods set out in the Annex are opened for the period from 1 January to 31 December of each year from 2007 under the conditions set out in that Annex. Admission to the benefit of those tariff quotas shall be subject to the presentation of an A.TR. movement certificate in accordance with Decision No 1/2006 of the EC-Turkey Customs Cooperation Committee. Article 2 The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 Regulation (EC) No 2026/2005 shall be repealed on the date of entering into force of this Regulation. The quantity of tariff quota with order number 09.0232 shall be reduced by the quantities of pasta imported under Regulation (EC) No 2026/2005 (order number 09.0205) between 1 of January 2007 and the date of entering into force of this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 35, 13.2.1996, p. 1. (3) OJ L 126, 17.5.1997, p. 26. (4) Not yet published in the Official Journal. (5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (6) OJ L 327, 14.12.2005, p. 3. ANNEX Duty free tariff quotas applicable upon imports into the EU of processed agricultural products from Turkey Order number CN code Product description Annual duty free tariff quota (in tonnes net weight) (1) (2) (3) 09.0228 1704 Sugar confectionery (including white chocolate), not containing cocoa: 5 000 1704 10  Chewing gum, whether or not sugar-coated:   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose): 1704 10 11    Gum in strips 1704 10 19    Other   Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose): 1704 10 91    Gum in strips 1704 10 99    Other 09.0229 1704 90  Other: 10 000 1704 90 30   White chocolate   Other: 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 1704 90 55    Throat pastilles and cough drops 1704 90 61    Sugar-coated (panned) goods    Other: 1704 90 65     Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery 1704 90 71     Boiled sweets whether or not filled 1704 90 75     Toffees, caramels and similar sweets     Other: 1704 90 81      Compressed tablets ex 1704 90 99      Other:       Containing less than 70 % by weight of sucrose (including invert sugar expressed as sucrose)       Containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose):        Halva and Loukhum 09.0230 1806 Chocolate and other food preparations containing cocoa: 5 000 1806 10  Cocoa powder, containing added sugar or other sweetening matter: 1806 10 20   Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 1806 20  Other preparations in block, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat   Other: 1806 20 50    Containing 18 % or more by weight of cocoa butter 1806 20 70    Chocolate milk crumb ex 1806 20 80    Chocolate flavour coating:     Containing less than 70 % by weight of sucrose (including invert sugar expressed as sucrose) ex 1806 20 95    Other:     Containing less than 70 % by weight of sucrose (including invert sugar expressed as sucrose)  Other, in blocks, slabs or bars: 1806 31 00   Filled 1806 32   Not filled: 1806 32 10    With added cereal, fruit or nuts 1806 32 90    Other 1806 90  Other:   Chocolate and chocolate products:    Chocolates (including pralines), whether or not filled: 1806 90 11     Containing alcohol 1806 90 19     Other    Other: 1806 90 31     Filled 1806 90 39     Not filled 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 1806 90 60   Spreads containing cocoa 1806 90 70   Preparations containing cocoa for making beverages ex 1806 90 90   Other:    Containing less than 70 % by weight of sucrose (including invert sugar expressed as sucrose) 09.0231 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: 900 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading 1905 09.0232 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: 20 000  Uncooked pasta, not stuffed or otherwise prepared: 1902 11 00   Containing eggs 1902 19   Other: 1902 19 10    Containing no common wheat flour or meal 1902 19 90    Other 1902 20  Stuffed pasta whether or not cooked or otherwise prepared:   Other: 1902 20 91    Cooked 1902 20 99    Other 1902 30  Other pasta: 1902 30 10   Dried 1902 30 90   Other 1902 40  Couscous: 1902 40 10   Unprepared 1902 40 90   Other 09.0233 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maize (corn)), in grain form, or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included: 500 1904 10  Prepared foods obtained by the swelling or roasting of cereals or cereal products: 1904 10 10   Obtained from maize 1904 10 30   Obtained from rice 1904 10 90   Other 09.0234 1904 20  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals: 100 1904 20 10   Preparation of the MÃ ¼sli type based on unroasted cereal flakes   Other: 1904 20 91    Obtained from maize 1904 20 95    Obtained from rice 1904 20 99    Other 09.0235 1904 30 00 Bulgur wheat 10 000 09.0236 1904 90  Other: 2 500 1904 90 10   Rice 1904 90 80   Other 09.0237 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: 10 000  Sweet biscuits; waffles and wafers: 1905 31   Sweet biscuits:    Completely or partially coated or covered with chocolate or other preparations containing cocoa: 1905 31 11     In immediate packings of a net content not exceeding 85 g 1905 31 19     Other    Other: 1905 31 30     Containing 8 % or more by weight of milk fats     Other: 1905 31 91      Sandwich biscuits 1905 31 99      Other 09.0238 1905 32   Waffles and wafers: 3 000 1905 32 05    With a water content exceeding 10 % by weight    Other:     Completely or partially coated or covered with chocolate or other preparations containing cocoa: 1905 32 11      In immediate packings of a net content not exceeding 85 g 1905 32 19      Other     Other: 1905 32 91      Salted, whether or not filled 1905 32 99      Other 09.0239 1905 40  Rusks, toasted bread and similar toasted products: 120 1905 40 10   Rusks 1905 40 90   Other 09.0240 1905 90  Other: 10 000 1905 90 10   Matzos 1905 90 20   Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products   Other: 1905 90 30    Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 1905 90 45    Biscuits 1905 90 55    Extruded or expanded products, savoury or salted    Other: 1905 90 60     With added sweetening matter 09.0242 2106 Food preparations not elsewhere specified or included: 4 000 2106 10  Protein concentrates and textured protein substances: 2106 10 80   Other 2106 90  Other: 2106 90 98    Other